     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 1 of 11 Page ID #:1




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street, Suite 3100
 3   Los Angeles, California 90071
     Telephone: (213) 426-2137
 4
     Attorney for Plaintiffs
 5   NY BLACK AND GOLD CORPORATION and
     ELIZABETH WATERMAN
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     NY BLACK AND GOLD                             Case No.: 2:21-cv-1880
11   CORPORATION, ELIZABETH
     WATERMAN,                                     COMPLAINT FOR COPYRIGHT
12                                                 INFRINGEMENT
                  Plaintiffs,
13                                                 Jury Trial Demanded
     v.
14
     BUZZFEED, INC.,
15
                  Defendant.
16

17

18         Plaintiffs NY Black and Gold Corporation, doing business as Black + Gold
19   Corporation, and Elizabeth Waterman, for their Complaint against defendant
20   BuzzFeed, Inc., allege as follows:
21         1.     This is an action for copyright infringement by plaintiffs, the holders of
22   the copyrights to the photographs described below, against defendant for uses of the
23   photographs without authorization or permission.
24                                        JURISDICTION
25         2.     This action arises under the Copyright Act of 1976, Title 17 U.S.C.
26   § 101 et seq. This Court therefore has jurisdiction over the subject matter of this
27   action under 28 U.S.C. § 1331 (federal question) and § 1338 (copyright).
28
                                                1
                                            COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 2 of 11 Page ID #:2




 1                                         PARTIES
 2                                          Plaintiffs
 3         3.     Plaintiff NY Black and Gold Corporation is a commercial photography
 4   and social media agency organized and existing under the laws of the State of
 5   California with its principal place of business in Los Angeles, California.
 6         4.     Plaintiff NY Black and Gold Corporation is the successor-in-interest, by
 7   merger, to Black + Gold Corporation, an entity that was previously organized and
 8   existing under the laws of the State of New York.
 9         5.     Plaintiff NY Black and Gold Corporation is doing business as Black +
10   Gold Corporation.
11         6.     Black + Gold specializes in creating high quality photographs for its
12   clients combined with innovative social media marketing strategies.
13         7.     Plaintiff Elizabeth Waterman is the CEO and Creative Director of Black
14   + Gold. Apart from her duties as CEO, Waterman also serves as a photographer.
15   Waterman is domiciled in Los Angeles, California.
16         8.     Joinder of plaintiffs Black + Gold and Elizabeth Waterman is
17   appropriate under Rule 20 of the Federal Rules of Civil Procedure.
18                                         Defendant
19         9.     On information and belief, defendant BuzzFeed, Inc. is a corporation
20   organized and existing under the laws of the State of Delaware with a headquarters in
21   New York and a principal place of business in Los Angeles.
22         10.    BuzzFeed is an American Internet media, news, and entertainment
23   company with a focus on digital media. According to its website, “BuzzFeed is the
24   leading independent digital media company delivering news and entertainment to
25   hundreds of millions of people around the world.”
26         11.    On information and belief, Buzzfeed is the owner and operator of the
27   websites accessible at www.buzzfeed.com and www.buzzfeednews.com.
28
                                               2
                                           COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 3 of 11 Page ID #:3




 1                                    Personal Jurisdiction
 2         12.    This Court has personal jurisdiction over defendant BuzzFeed because it
 3   has a principal place of business in Los Angeles, California, such that it can be said to
 4   be “at home” here.
 5         13.    Specifically, Los Angeles is the location where BuzzFeed headquarters
 6   its motion picture, film, and studio business as well as the portion of its news
 7   reporting and investigative journalism business that focuses on the entertainment
 8   industry—film, television, and celebrities.
 9         14.    On information and belief, according to metrics provided on the work
10   and career social media website LinkedIn, BuzzFeed employs upwards of 400
11   employees and/or independent contractors in the Greater Los Angeles Area out of
12   just over 1,300 of its total employees and/or contractors in the United States.
13         15.    Alternatively, BuzzFeed has significant contacts California, and the
14   claims arise out of those contacts.
15                                            Venue
16         16.    Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and
17   28 U.S.C. § 1400(a).
18                          FACTS SUPPORTING ALL CLAIMS
19         17.    Defendant BuzzFeed used four of plaintiffs’ photographs (the
20   “Photographs”) without authorization, permission, license, or justification, as
21   follows:
22                                         Infringements
23         18.    Black + Gold is the owner and exclusive copyright holder of a
24   photographic image depicting Moroccan Oil mending cream and hair spray
25   meticulously arranged over a circular marble coaster (“Photograph 1”). Photograph 1
26   was originally created for Black + Gold’s client Moroccan Oil and was delivered to
27   the client on April 1, 2019. Photograph 1 was registered with the United States
28   Copyright Office as Registration No. VA 2-212-798 (eff. Jul. 10, 2020).
                                                3
                                            COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 4 of 11 Page ID #:4




 1         19.    Black + Gold never licensed Photograph 1 to BuzzFeed. Nevertheless,
 2   BuzzFeed used Photograph 1 without authorization or permission from Black + Gold
 3   to do so.
 4         20.    Specifically, BuzzFeed or its agents copied Photograph 1 and distributed
 5   it on its Website on June 19, 2020, available at
 6   https://www.buzzfeed.com/brittaneytrent/products-thatll-manage-your-split-ends-
 7   period.
 8         21.    At the time of this complaint, the infringing work containing
 9   Photograph 1 is still available on BuzzFeed’s website.
10         22.    Black + Gold is the owner and exclusive copyright holder a
11   photographic image depicting ELASTIderm Eye Treatment Cream positioned on a
12   smooth white surface in front of a pair of reading classes and a few books
13   (“Photograph 2”). Photograph 2 was created for Black + Gold’s client Obagi and was
14   initially delivered to the client on August 1, 2017. Photograph 2 was registered with
15   the United States Copyright Office as Registration No. VA 2-205-490 (eff. Apr. 27,
16   2020).
17         23.    Black + Gold never licensed Photograph 2 to BuzzFeed. Nevertheless,
18   BuzzFeed used Photograph 2 without authorization or permission from Black + Gold
19   to do so.
20         24.    Specifically, BuzzFeed or its agents copied Photograph 2 and distributed
21   it on its website on August 23, 2018, available at
22   https://www.buzzfeed.com/kaylasuazo/things-from-dermstore-that-people-actually-
23   swear-by.
24         25.    Additionally, BuzzFeed or its agents copied Photograph 2 and
25   distributed it on its website on November 28, 2019, available at
26   https://www.buzzfeed.com/kaylasuazo/dermstore-sale-2019.
27         26.    At the time of this complaint, the infringing works containing
28   Photograph 2 are still available on BuzzFeed’s website.
                                               4
                                           COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 5 of 11 Page ID #:5




 1         27.    Black + Gold is the owner and exclusive copyright holder a
 2   photographic image depicting four tubes of Marvis Classic Strong Mint Toothpaste
 3   arranged in a row with the cap to the toothpaste, a dab of the toothpaste, and a mint
 4   leaf positioned under each of the last three toothpaste dispensers in the row
 5   (“Photograph 3”). Photograph 3 was created for Black + Gold’s client Marvis and
 6   was initially delivered to the client on July 1, 2017. Photograph 3 was registered with
 7   the United States Copyright Office as Registration No. VA 2-205-488 (eff. Apr. 23,
 8   2020).
 9         28.    Black + Gold never licensed Photograph 3 to BuzzFeed. Nevertheless,
10   BuzzFeed used Photograph 3 without authorization or permission from Black + Gold
11   to do so.
12         29.    Specifically, BuzzFeed or its agents copied Photograph 3 and distributed
13   it on its website on June 19, 2019, available at
14   https://www.buzzfeed.com/elenamgarcia/tsa-friendly-products-for-your-next-trip.
15         30.    At the time of this complaint, the infringing work containing
16   Photograph 3 is still available on BuzzFeed’s website.
17         31.    Elizabeth Waterman is the owner and exclusive copyright holder of a
18   photographic image depicting prominent U.S. attorney and women’s rights activist
19   Saundra Fluke with her arms crossed in front of a white background
20   (“Photograph 4”). Photograph 4 was created for Elizabeth Waterman’s clients Ms.
21   Magazine and Saundra Fluke. Photograph 4 was registered with the United States
22   Copyright Office as Registration No. VA 2-226-883 (eff. Oct. 12, 2020).
23         32.    Elizabeth Waterman never licensed Photograph 4 to BuzzFeed.
24   Nevertheless, BuzzFeed used Photograph 4 without authorization or permission from
25   Black + Gold to do so.
26         33.    Specifically, BuzzFeed or its agents copied Photograph 4 and distributed
27   it on its website on September 19, 2013, available at
28
                                                5
                                            COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 6 of 11 Page ID #:6




 1   https://www.buzzfeednews.com/article/bennyjohnson/dancing-with-the-stars-
 2   political-dream-couples.
 3         34.    Plaintiff Elizabeth Waterman discovered the infringing work containing
 4   Photograph 4 on or about October 21, 2020.
 5         35.    At the time of this complaint, the infringing work containing
 6   Photograph 4 is still available on BuzzFeed’s website.
 7         36.    At the time that defendant copied and distributed the Photographs, it
 8   knew that it did not have authorization to do so or acted in reckless disregard of
 9   plaintiffs’ rights to control the reproduction and display of the Photographs.
10                                       CLAIM ONE
11                     (For Copyright Infringement, 17 U.S.C. § 501)
12         37.    Black + Gold realleges and incorporates by reference the allegations
13   contained in the preceding paragraphs of this Complaint as if fully set forth here.
14         38.    Black + Gold is the author and or/copyright owner of the protected
15   Photographs 1 - 3 named above in this Complaint.
16         39.    Defendant has reproduced, displayed, distributed or otherwise copied
17   Photographs 1 - 3 without Black + Gold’s authorization or license.
18         40.    The foregoing acts of defendant infringed upon the exclusive rights
19   granted to photographers under 17 U.S.C. § 106 to display, reproduce, and distribute
20   their work to the public. Such actions and conduct constitute copyright infringement
21   in violation of 17 U.S.C. §§ 501 et seq.
22         41.    Black + Gold has complied in all respects with 17 U.S.C §§ 101 et seq.
23   and secured and registered the exclusive rights and privileges in and to the copyrights
24   of the above-referenced works in accordance with 17 U.S.C § 408.
25         42.    Black + Gold suffered damages as a result of defendant’s unauthorized
26   use of the Photographs.
27

28
                                               6
                                           COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 7 of 11 Page ID #:7




 1         43.     Black + Gold is entitled to recovery of its actual damages and
 2   defendant’s profits attributable to the infringement of the Photographs, under 17
 3   U.S.C. § 504(b).
 4                                         CLAIM TWO
 5               (For Vicarious and/or Contributory Copyright Infringement)
 6         44.     Black + Gold realleges and incorporates by reference the allegations
 7   contained in the preceding paragraphs of this Complaint as if fully set forth here.
 8         45.     If defendant is not liable as direct infringers of Photographs 1 - 3, it is
 9   secondarily liable for the infringements directly committed by individual employees,
10   contractors, or other infringers presently unknown (the “Direct Infringers”).
11         46.     Defendant contributed to, induced, or assisted infringements by the
12   Direct Infringers. Those Direct Infringers infringed while acting under defendant’s
13   direction and control and/or using technology, facilities, and support services
14   provided by defendant.
15         47.     Defendant had, or should have had, knowledge of the infringements of
16   the Direct Infringers. Further, Photographs 1 - 3 were published on defendant’s
17   websites and defendant was, or should have been, aware of that fact. As the owner of
18   the websites, defendant knew or should have known that they did not have licenses to
19   use Photographs.
20         48.     Defendant had the right and ability to supervise the infringing activity
21   that all the Direct Infringers committed because the infringements occurred on its
22   website.
23         49.     Defendant obtained some financial benefit from the infringement of
24   Black + Gold’s rights in Photographs 1 - 3 because defendant has monetized its
25   websites, and because the Photographs were a draw for viewers regardless of the
26   revenue received from any specific use. Accordingly, defendant had an incentive to
27   permit and even encourage infringement by the Direct Infringers.
28
                                                 7
                                             COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 8 of 11 Page ID #:8




 1         50.     As a direct and proximate result of said acts of secondary infringement,
 2   Black + Gold has suffered substantial damages in an amount to be proven at trial.
 3         51.     Black + Gold is entitled to actual damages and disgorgement of direct
 4   and indirect profits realized by Defendant in an amount to be proven at trial or, at its
 5   election, statutory damages.
 6                                      CLAIM THREE
 7                      (For Copyright Infringement, 17 U.S.C. § 501)
 8         52.     Elizabeth Waterman realleges and incorporates by reference the
 9   allegations contained in the preceding paragraphs of this Complaint as if fully set
10   forth here.
11         53.     Elizabeth Waterman is the author and or/copyright owner of the
12   protected Photograph 4 named above in this Complaint.
13         54.     Defendant has reproduced, displayed, distributed or otherwise copied
14   Photograph 4 without Elizabeth Waterman’s authorization or license.
15         55.     The foregoing acts of defendant infringed upon the exclusive rights
16   granted to photographers under 17 U.S.C. § 106 to display, reproduce, and distribute
17   their work to the public. Such actions and conduct constitute copyright infringement
18   in violation of 17 U.S.C. §§ 501 et seq.
19         56.     Elizabeth Waterman has complied in all respects with 17 U.S.C §§ 101
20   et seq. and secured and registered the exclusive rights and privileges in and to the
21   copyrights of the above-referenced works in accordance with 17 U.S.C § 408.
22         57.     Elizabeth Waterman suffered damages as a result of defendant’s
23   unauthorized use of the Photographs.
24         58.     Elizabeth Waterman is entitled to recovery of its actual damages and
25   defendant’s profits attributable to the infringement of the Photographs, under 17
26   U.S.C. § 504(b).
27

28
                                                8
                                            COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 9 of 11 Page ID #:9




 1                                         CLAIM FOUR
 2                       (For Vicarious and/or Copyright Infringement)
 3            59.   Elizabeth Waterman realleges and incorporates by reference the
 4   allegations contained in the preceding paragraphs of this Complaint as if fully set
 5   forth here.
 6            60.   If defendant is not liable as direct infringers of Photograph 4, it is
 7   secondarily liable for the infringements directly committed by individual employees,
 8   contractors, or other infringers presently unknown (the “Direct Infringers”).
 9            61.   Defendant contributed to, induced, or assisted infringements by the
10   Direct Infringers. Those Direct Infringers infringed while acting under defendant’s
11   direction and control and/or using technology, facilities, and support services
12   provided by defendant.
13            62.   Defendant had, or should have had, knowledge of the infringements of
14   the Direct Infringers. Further, Photograph 4 was published on defendant’s website
15   and defendant was, or should have been, aware of that fact. As the owner of the
16   website, defendant knew or should have known that they did not have licenses to use
17   Photographs.
18            63.   Defendant had the right and ability to supervise the infringing activity
19   that all the Direct Infringers committed because the infringements occurred on its
20   website.
21            64.   Defendant obtained some financial benefit from the infringement of
22   Elizabeth Waterman’s rights in Photograph 4 because defendant has monetized its
23   website, and because the Photographs were a draw for viewers regardless of the
24   revenue received from any specific use. Accordingly, defendant had an incentive to
25   permit and even encourage infringement by the Direct Infringers.
26            65.   As a direct and proximate result of said acts of secondary infringement,
27   Elizabeth Waterman has suffered substantial damages in an amount to be proven at
28   trial.
                                                  9
                                              COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 10 of 11 Page ID #:10




 1         66.    Elizabeth Waterman is entitled to actual damages and disgorgement of
 2   direct and indirect profits realized by Defendant in an amount to be proven at trial or,
 3   at its election, statutory damages.
 4                                  PRAYER FOR RELIEF
 5   WHEREFORE, Black + Gold requests the following:
 6         A.     For a preliminary and permanent injunction against Defendant and
 7   anyone working in concert with them from further copying, displaying, distributing,
 8   selling, or offering to sell the Photographs;
 9         B.     For an order requiring defendant to account to plaintiff for their profits
10   and any damages sustained by plaintiffs arising from the acts of infringement;
11         C.     As permitted under 17 U.S.C. § 503, for impoundment of all copies of
12   the Photographs used in violation of plaintiffs’ copyrights—including digital copies
13   or any other means by which they could be used again by defendant without
14   authorization—as well as all related records and documents;
15         D.     For actual damages and all profits derived from the unauthorized use of
16   the Photographs;
17         E.     For an award of pre-judgment interest as allowed by law;
18         F.     For reasonable attorney fees;
19         G.     For costs and expenses, and all other costs authorized under law;
20         H.     For such other and further relief as the Court deems just and proper.
21   ///
22   ///
23

24

25

26

27

28
                                               10
                                            COMPLAINT
     Case 2:21-cv-01880 Document 1 Filed 02/27/21 Page 11 of 11 Page ID #:11




 1                                JURY TRIAL DEMAND
 2         Plaintiffs demand a trial by jury of all issues permitted by law.
 3

 4    Dated: February 27, 2021       Respectfully submitted,
 5                                   PERKOWSKI LEGAL, PC
 6

 7                                   By:    /s/ Peter Perkowski
                                           Peter E. Perkowski
 8
                                           Attorney for Plaintiffs
 9                                         NY BLACK AND GOLD CORPORATION and
                                           ELIZABETH WATERMAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              11
                                           COMPLAINT
